UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KT (Mark one) o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 or x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from September 30, 2008 to December 31, 2008 Commission file number 333-135805 ALLEGIANT PROFESSIONAL BUSINESS SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 20-3336498 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 11838 Bernardo Plaza Court, Suite 240, San Diego, CA (Address of principal executive offices) (Zip Code) (858) 798-1644 Registrant’s telephone number, including area code Title of each class Name of each exchange on which registered Common stock, par value $0.001 per share None Securities registered pursuant to section 12(g) of the Act: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.o Yesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filero Accelerated filer o Non-accelerated filerx Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter was $950,672. The number of shares outstanding of each of the Registrant’s classes of common stock, as of March 31, 2010 is 85,921,876 shares, all of one class, $.001 par value per share. DOCUMENTS INCORPORATED BY REFERENCE The following documents are herewith incorporated by reference: NONE 2 TABLE OF CONTENTS PART I ITEM 1. BUSINESS ITEM 1A. RISK FACTORS ITEM 1B. UNRESOLVED STAFF COMMENTS ITEM 2. PROPERTIES ITEM 3. LEGAL PROCEEDINGS ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES ITEM 6. SELECTED FINANCIAL DATA ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A. CONTROLS AND PROCEDURES ITEM 9B. OTHER INFORMATION PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE ITEM 11. EXECUTIVE COMPENSATION ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 3 INTRODUCTORY COMMENTS Special Note Regarding Forward Looking Statements ThisTransition Report on Form 10-KT, including the following “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements include, among others, those concerning our expected financial performance and strategic and operational plans, as well as all assumptions, expectations, predictions, intentions or beliefs about future events. You are cautioned that any such forward-looking statements are not guarantees of future performance and that a number of risks and uncertainties could cause actual results of the Company to differ materially from those anticipated, expressed or implied in the forward-looking statements. The words “believe,” “expect,” “anticipate,” “project,” “targets,” “optimistic,” “intend,” “aim,” “will” or similar expressions are intended to identify forward-looking statements. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. Risks and uncertainties that could cause actual results to differ materially from those anticipated include risks related to our limited operating history; Securities and Exchange Commission regulations which affect trading in the securities of “penny stocks;” potential conflicts of interest with our management team; and potential inability to locate a viable business combination candidate. Readers are urged to carefully review and consider the various disclosures made by us in this Report and our other filings with the SEC. These reports attempt to advise interested parties of the risks and factors that may affect our business, financial condition and results of operations and prospects. The forward-looking statements made in this Report speak only as of the date hereof and we disclaim any obligation to provide updates, revisions or amendments to any forward-looking statements to reflect changes in our expectations or future events. Use of Terms Except as otherwise indicated by the context, references in this report to (i) “we,” “us,” “our,” or the “Company,” are references to Allegiant Professional Business Services, Inc.; (ii) “U.S. dollar,” “$” and “US$” are to the legal currency of the United States; (iii) the “SEC” are to the United States Securities and Exchange Commission; (iv) the “Securities Act” are to the Securities Act of 1933, as amended; and (v) the “Exchange Act” are to the Securities Exchange Act of 1934, as amended. 4 Item 1. Business. Allegiant Professional Business Services, Inc. (“Allegiant”, the “Company”) provides temporary staffing and professional employer organization (“PEO”) services.In a PEO co-employment contract, the Company becomes the employer of record for client company employees’ for tax and insurance purposes.The client company continues to direct the employees’ day-to-day activities, and Allegiant charges a service fee for providing services. Company History Allegiant was originally incorporated in Delaware on November 14, 2006, as Focus Views, Inc. (“Focus Views”).On December 3, 2007, Focus Views entered into aPlan of Reorganization with Tradeshow Products, Inc., a Nevada corporation (“Tradeshow”).Pursuant to the Plan of Reorganization, all the issued and outstanding shares of Focus Views were exchanged for 78,900,000 shares of Tradeshow.After the transaction was completed, Focus View’s shareholders owned approximately 78% of the outstanding shares of common stock of Tradeshow and the original shareholders of Tradeshow owned approximately 22% of the outstanding shares of common stock of Tradeshow, not including warrants.The transaction was accounted for as a reverse merger (recapitalization) with Focus Views deemed to be the accounting acquirer and Tradeshow deemed to be the legal acquirer.As such the consolidated financial statements herein reflect the historical activity of Focus Views since its inception, and the historical stockholders’ equity of Focus Views has been retroactively restated for the 78,900,000 shares of common stock received in the exchange as if issued at the beginning of the earliest period presented.Upon the closing, Focus Views changed its name to Tradeshow, and on July 11, 2008, Tradeshow was renamed Allegiant Professional Business Services, Inc. Liberty Consulting was owner of 4.5% of Focus Views prior to the reverse merger.After the closing of the reverse merger, Tradeshow assigned to Liberty Consulting all of the outstanding stock, assets and liabilities ofFocus Views.At the time of the assignment, the only assets of Focus Views consisted of $119,092 payable to Liberty Consulting or affiliates of Liberty Consulting.As Liberty Consulting assumed the loans due to it (or affiliates), with no consideration from the Company, in essence, Liberty Consulting forgave $119,092 it was owed by Focus Views.Since Liberty Consulting was a shareholder in Focus Views, the Company accounted for the $119,092 debt forgiveness as a contribution to capital. PEO Services In certain circumstances, we become a co-employer of the client's existing workforce in a PEO contract and assume responsibility for some or all of the human resource management responsibilities, including payroll and payroll taxes, employee benefits, health insurance, workers' compensation coverage, workplace safety programs, compliance with federal and state employment laws, labor and workplace regulatory requirements, and related administrative responsibilities. Prior to entering into a co-employer arrangement, we perform an analysis of the potential client's actual personnel and workers' compensation costs based on information provided. We recommend safety improvement procedures and equipment following a risk assessment. The potential client must agree to implement recommended changes as part of the co-employer arrangement. Competition The financial and human resources services business is highly competitive, with over 800 firms operating in the U.S. There are several staffing services firms that operate on a nationwide basis with revenues and resources far greater than ours, such as Manpower, Inc and Kelly Services, Inc; in addition, we compete with local and regional staffing firms for customers and employees. The competitive factors that dominate the industry include price and quality placements of employees in a timely manner. We price our services competitively, provide premier customer service and manage the placement process. 5 Some large PEO companies are owned by insurance carriers and some are public companies whose shares trade on Nasdaq, including Administaff, Inc., Team Staff, Inc., Barrett Business Services, Gevity HR, Inc. and Staff Leasing, Inc. Competition includes staffing firms, payroll processors and financial services firms. As workers compensation insurance is often the key element in a client's decision to engage a PEO, competition among PEOs is often on the availability of cost competitive insurance. Our competitive position is enhanced by having a high deductible workers compensation plan with an A rated carrier. Our procedures to manage claims had resulted in a low claims loss experience in the last fiscal year. The markets for our imaging products and services are also highly competitive and rapidly changing. Our ability to compete in our markets depends on a number of factors, including the success and timing of product and services introductions by us and our competitors, selling prices, performance, distribution, marketing ability, and customer support. Workers’ Compensation Program Workers' compensation is a principal service we provide. We, as employer of record, are responsible for applicable statutory compliance for workers' compensation coverage. Our risk management activities are closely related to our underwriting approach. Insurance for Workers’ Compensation We maintain reserves for workers' compensation claims which are made up of estimated claims and estimated expenses related to settle the claims.These estimates are impacted by claims that have been reported but not settled and claims that have been incurred but not reported.We evaluate the reserves regularly throughout the year and make adjustments accordingly. If the actual cost of such claims and related expenses exceeds the amounts estimated, additional reserves may be required. Our excess workers' compensation insurance annual policy provided coverage for single occurrences exceeding $350,000 with an aggregate stop loss provision of $2,400,000. We were required to post a $2.7 million deposit with the carrier from which claims would be paid until all claims are settled. Claims Management Our workers' compensation expense is tied directly to the incidence and severity of workplace injuries. We attempt to contain workers' compensation costs through an aggressive claims management process. We employ a managed-care system to minimize medical costs and income loss costs by assigning injured workers, as provided for in certain service agreements with our clients, to short-term assignments which are safe for the injured worker. We utilize third party administrators (“TPAs”) for principal claims management expertise. Typical management procedures include performing thorough and prompt on-site investigations of claims filed by employees, working with physicians to encourage efficient medical management of cases, denying questionable claims and attempting to negotiate early settlements to eliminate future case development and costs. Patents, Licenses and Trademarks Not Applicable. Royalty Agreements Not Applicable. Government Regulations Not Applicable. 6 Research and Development Plan Not Applicable. Employees We have 26 full time employees. Unresolved Staff Conflicts None. Item 1A. Risk Factors Not required. Item 2. Properties. The Company’s headquarters are located in San Diego, California. The Company leases under a non-cancelable operating lease approximately 1,875 square feet and the lease term is from January 1, 2009 through April 30, 2013. Monthly rent in 2009 will be $4,313, subject to customary rent escalations through the date of expiration. The Company leases space in New York City, New York. The Company leases under a non-cancelable operating lease approximately 700 square feet of office space, and the lease term is from April 1, 2008 through May 31, 2010. Monthly rent in 2008 was $3,250, and is subject to customary rent escalations through the date of expiration. The Company leases space in Anaheim, California. The Company leases was under a non-cancelable operating lease approximately 7,700 square feet of office space with lease expiring on December 7, 2010 and monthly rent of $6,930 in 2008.However, the bank foreclosed on the property and we received notice around January 2010 that the lease was changed to a month to month lease.As a result the Company has given notice to terminate the lease effective June 1, 2010. Item 3. Legal Proceedings. Neither the Company nor any of its subsidiaries is a party to any pending or threatened legal proceedings. Item 4. Submission of Matters to a Vote of Security Holders. On July 11, 2008, by written shareholder consent, it was approved to change the name of the Company from Tradeshow Products, Inc. to Allegiant Professional Business Services, Inc.The name change became effective on October 2, 2008.Concurrently the trading symbol was changed from “TSPD” to “APRO”. PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our Common Stock is currently quoted on the OTC Pink Sheets under the symbol “APRO.”There is a limited trading market for our Common Stock.The following table sets forth the range of high and low bid quotations for each quarter within the last fiscal year.These quotations as reported by the OTC Pink Sheets reflect inter-dealer prices without retail mark-up, mark-down, or commissions and may not necessarily represent actual transactions. 7 High Low Year ended September 30, 2007 First quarter Second quarter Third quarter Fourth quarter Year ended September 30, 2008 First quarter Second quarter Third quarter Fourth quarter Quarter ended December 31, 2008 Trades of our common stock are subject to Rule15g-9 of the Securities and Exchange Commission, known as the Penny Stock Rule. This rule imposes requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors. For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale. The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system. The Penny Stock Rules requires a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Commission that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. These disclosure requirements have the effect of reducing the level of trading activity in the secondary market for our common stock. As a result of these rules, investors may find it difficult to sell their shares. Holders As of December 31, 2009, there were approximately 17 registered shareholders of our Common Stock with 85,921,876 shares issued and outstanding. Dividends We have never paid cash dividends and have no plans to do so in the foreseeable future. Our future dividend policy will be determined by our board of directors and will depend upon a number of factors, including our financial condition and performance, our cash needs and expansion plans, income tax consequences, and the restrictions that applicable laws, our current preferred stock instruments, and our future credit arrangements may then impose. Transfer Agent and Registrar APRO’s transfer agent is Standard Registrar & Transfer Company, Inc. located at 12528 South 1840 East, Draper, Utah 84020. 8 Securities Authorized for Issuance Under Equity Compensation Plans Not applicable. Recent Sales of Unregistered Securities; Uses of Proceeds from Registered Securities Recent Sales of Unregistered Securities On March 25, 2008, David Goldberg, the Company’s CEO, transferred 20,500,000 shares of the Company’s common stock owned by him to four consultants for services provided by the consultants to Allegiant.The Company determined the transfer of shares represents a compensatory arrangement that is, in substance, a capital contribution of common share by Goldberg and then a share-based payment to the consultants for services rendered.The Company determined the fair value of the shares to be $7,790,000 based on $0.38 per share, the closing price of the Company’s common stock on the date the shares were transferred.A total of $7,790,000 was charged to consulting expense at the date the shares were transferred and credited to additional paid-in capital as a contribution by a shareholder. On June 23, 2008, we issued 7,591,876 shares of common stock for consulting services to be performed by a corporation and an individual (“Consultants”)from June 20, 2008 through August 1, 2009. We recognized an expense of $759,188 for the year ended September 30, 2008 related to these services.The agreement states that we will not allow or take any action which will reduce the absolute percentage of issued common shares owned by the Consultants.We will replenish the Consultant’s holdings at a rate of 3.75% of any future stock issuances. On September 10, 2008, the Company issued 30,000,000 shares of its common stock for services provided by certain officers and directors. The shares were fully vested when granted, non forfeitable, and valued at $0.005 per share, the closing price of the Company’s common stock on the date shares were granted.A total of $150,000 was charged to compensation expense at the grant date. Also on September 10, 2008, in accordance with the agreements entered into on June 23, 2008 with two consultants, the Company recorded 7.5% of the 30,000,000 shares issued to officers and directors, or 2,250,000 shares, as common stock to be issued to the consultants.The shares were fully vested when granted, non forfeitable, and valued at $0.005 per share, the closing price of the Company’s common stock on the date shares were granted.A total of $11,250 was charged to consulting expense at the grant date. Use of Proceeds from Registered Securities Not applicable. Item 6. Selected Financial Data. Not required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Certain statements in this transitionreport on Form 10-KT that are not historical in fact constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (PSLRA). The PSLRA provides certain “safe harbor” provisions for forward-looking statements. All forward-looking statements made in thistransition report on Form 10-KT are made pursuant to the PSLRA. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” and similar expressions are intended to identify forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors based on the Company’s estimates and expectations concerning future events that may cause the actual results of the Company to be materially different from historical results or from any results expressed or implied by such forward-looking statements. These risks and uncertainties, as well as the Company’s critical accounting policies, are discussed in more detail under “Management’s Discussion and Analysis—Critical Accounting Policies” and in periodic filings with the Securities and Exchange Commission. The Company undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. 9 You should read the following discussion of our financial condition and results of operations together with the audited financial statements and the notes to the audited financial statements included in thistransition report. This discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results may differ materially from those anticipated in these forward-looking statements. Executive Level Overview Allegiant Professional Business Services, Inc., (formerly Tradeshow Services Inc.) (Pinksheet symbol: APRO) ("APRO" or the "Company") was incorporated August 4, 2005 under the laws of the State of Nevada. The Company's principal executive offices are located at 11838 Bernardo Plaza Court, Suite 240, San Diego, CA 92128. The Company's main phone number is (858) 798-1644. Business Environment We provide professional employer organization outsourcing (PEO) and human resources services to small and medium-size businesses. These services allow our customers to outsource many human resources tasks, including payroll processing, workers' compensation insurance, employee benefits administration, risk management and human resource administration. These services relieve existing and potential customers of the burdens associated with personnel management and control. As a human resource department and strategic business partner for our clients, our service offerings allow our clients to: · comply with ever evolving complex employment related regulatory and tax issues; · increase productivity by improving employee satisfaction and retention; · reduce payroll expenses with lower workers' compensation costs; and · focus on core business activities instead of human resource matters. Our main business, a co-employment or PEO contract arrangement, we become a co-employer of the client's existing workforce and assume some or all of the client's human resource management responsibilities. Our business continues to experience some liquidity problems. Accordingly, year-to-year comparisons may be of limited usefulness as our business continues to seek growth. Our current strategy is to expand our service business, including staff leasing, PEO services, and value added products and services to small and medium-size businesses. To successfully execute our current strategy, we will need to improve our working capital position. The report of our independent auditors accompanying ourDecember 31, 2008 financial statements included elsewhere in this Form 10K includes an explanatory paragraph indicating there is a substantial doubt about our ability to continue as a going concern, due primarily to a working capital deficiency and negative net worth. In addition, we are delinquent in our filing of payroll tax returns for certain of our PEO divisions and are delinquent in the payment of payroll tax withholdings. We plan to overcome the circumstances that impact our ability to remain a going concern through a combination of achieving profitability and renegotiating existing obligations. In addition, we continue to work with the Internal Revenue Service and State taxing Authorities to reconcile and resolve all open accounts and issues. There can be no assurance that we will be able to complete any additional debt or equity financings on favorable terms or at all, or that any such financings, if completed, will be adequate to meet our capital requirements. Any equity or debt financings could result in substantial dilution to our shareholders. If adequate funds are not available, we may be required to delay, reduce or eliminate some or all of our planned activities, including any potential mergers or acquisitions. Our inability to fund our capital requirements would have a material adverse effect on the Company. 10 Market Overview The burdens placed on small and medium-sized employers by the complex legal and regulatory issues related to human resources management caused our industry segment to grow beginning in the 1980's. While various service providers have been available to assist these businesses with specific tasks, companies like ours emerged as providers of a more comprehensive range of services relating to the employer/employee relationship. We assume broad aspects of the employer/employee relationship for our clients. Because we provide employee-related services to a large number of employees, we provide economies of scale that provide our clients employment-related functions more efficiently, provide a greater variety of employee benefits, and devote more attention to human resources management. We believe that the demand for our services is driven by (1) the trend by small and medium-sized businesses toward outsourcing management tasks outside of core competencies; (2) the difficulty of providing competitive health care and related benefits to attract and retain employees; (3) the increasing costs of health and workers' compensation insurance coverage and workplace safety programs; and (4) complex regulation of labor and employment issues and the related costs of compliance. Critical Accounting Estimates Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make certain estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of any contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly review estimates and assumptions, which are based upon historical experience, as well as current economic conditions and various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of certain assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates and assumptions. We believe that the following critical accounting policies are affected by significant judgments and estimates used in the preparation of its consolidated financial statements. Revenue Recognition Revenues are comprised of the Company’s charges to clients for workers’ compensation insurance, administrative, and service fees based on periodic payrolls processed.The Company recognizes revenues when each periodic payroll is delivered to the client. Revenues are reported in accordance with authoritative guidance issued by the Financial Accounting Standards Board (“FASB”) for reporting revenues gross when acting as a principal versus net as an agent.The Company records revenue on a net basis and does not include the gross payroll of its client company employees in its revenues. Insurance Reserves We maintain reserves for workers' compensation claims which are made up of estimated claims and estimated expenses related to settle the claims.These estimates are impacted by claims that have been reported but not settled and claims that have been incurred but not reported.We evaluate the reserves regularly throughout the year and make adjustments accordingly. If the actual cost of such claims and related expenses exceeds the amounts estimated, additional reserves may be required.Since there are many estimates and assumptions involved in recording insurance reserves, differences between actual future events and prior estimates and assumptions could result in adjustments to these reserves. 11 Stock-Based Compensation The Company periodically issues stock options and warrants to employees and non-employees in capital raising transactions, for services and for financing costs. Stock-based compensation is measured at the grant date, based on the fair value of the award, and is recognized as expense over the requisite service period. Options vest and expire according to terms established at the grant date. Recent Accounting Pronouncements In October 2009, the FASB issued authoritative guidance on revenue recognition that will become effective in fiscal years beginning on or after June 15, 2010, with earlier adoption permitted. Under the new guidance on arrangements that include software elements, tangible products that have software components that are essential to the functionality of the tangible product will no longer be within the scope of the software revenue recognition guidance, and software-enabled products will now be subject to other relevant revenue recognition guidance. Additionally, the FASB issued authoritative guidance on revenue arrangements with multiple deliverables that are outside the scope of the software revenue recognition guidance. Under the new guidance, when vendor specific objective evidence or third party evidence for deliverables in an arrangement cannot be determined, a best estimate of the selling price is required to separate deliverables and allocate arrangement consideration using the relative selling price method. The new guidance includes new disclosure requirements on how the application of the relative selling price method affects the timing and amount of revenue recognition.We believe the adoption of this new guidance will not have a material impact on our financial statements. In January 2010, the FASB issued guidance on improving disclosures about fair value measurements to add new disclosure requirements for significant transfers in and out of Level 1 and 2 measurements and to provide a gross presentation of the activities within the Level 3 rollforward.The guidance also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value.The disclosure requirements are effective for interim and annual reporting periods beginning after December15, 2009, except for the requirement to present the Level 3 rollforward on a gross basis, which is effective for fiscal years beginning after December 15, 2010.The adoption of this guidance was limited to the form and content of disclosures, and will not have a material impact on our consolidated results of operations and financial condition. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC did not or are not believed by management to have a material impact on the Company's present or future consolidated financial statements. PLAN OF OPERATION Operating Strategy Sales Our selling premise is that the aggregate cost providing human resources support in-house or purchasing separate services from multiple vendors is greater than the cost of purchasing from one independent source. We believe that we offer cost savings and managerial efficiencies to clients. Companies with multiple vendors often fail to realize the benefits and economies of scale of having a single, integrated source of human resource services. We provide a broad range of human resource management tools and related financial services that meet critical personnel needs. Our solutions allow clients to maximize the value realized from integrating human resource needs by establishing a partnership with a single vendor. 12 Expand Region and Branch Office Operations Our strategy is to increase penetration of our existing markets by enhancing our reputation and increasing brand awareness in the regions and cities in which we operate. We believe that there is substantial opportunity to further penetrate these territories by the effective use of insurance broker networks, referrals, and marketing efforts within the local business community. Increase Value-added Products and Services We believe that our partnership philosophy provides us with the opportunity to expand our staffing services and add on services. We will be able to continue our base level of service fees per client employee and to increase our business through products and programs such as employee benefits, which are expected to provide incremental profits and to improve client retention. Information Systems We have invested in new payroll processing systems, financial information systems and related process management systems during this past year. We intend to add a comprehensive human resource management system during the next year. The combinations of these efforts are expected to provide us with a scalable platform to enable efficient growth. The systems will allow our customer service and human resource personnel to increase productivity while maintaining high levels of quality service. RESULTS OF OPERATIONS The Three Month Period Ended December 31, 2008 Compared to the Three Month Period Ended December 31, 2007 Revenue Our principal source of revenue is from professional employer organization fees.Additionally, the Company charges fees for benefits and payroll administration, workers’ compensation insurance programs, and personnel records management. Management will continue to pursue new opportunities for providing services under these programs. On February 28, 2008, we entered into a temporary service agreement with Empower, a New Jersey company, to provide payroll and other related services.Revenue from this business during the three month period ended December 31, 2008 was $772,574.Various other PEO clients account for $390,264 in revenue for an aggregate revenue of $1,162,838 for the three month period ended December 31, 2008. Cost of Revenue Cost of revenue for the three month period ended December 31, 2008 was $1,500,484, which represents 129.0% of net revenue.This represented workers compensation expense and workers compensation claim expense for the period ending December 31, 2008. Gross Margin The gross margin for the three month period ended December 31, 2008 was $(337,646) or (29.0%) of net revenue. Operating Expenses Operating expenses during the three months ending December 31, 2008 was $1,053,420, or 90.6% of revenue. Operating expenses consisted primarily of the following:1) Salaries and wages of $292,831, 2) commission expense of $80,644, bad debt expense of $414,730 and general and administrative expenses of $265,215.The bad debt expense was a result of several clients’ business failing.General and Administrative of $265,215 mainly consists of $$44,447 in accounting fees, $67,840 group insurance expense, $41,000 in postage and delivery, $13,152 in legal, $21,724 in professional fees, $13,851 in office expenses, $7,300 in consulting and $55,901 in other G&A expenses. 13 Three months ending: 12/31/2008 12/31/2007 (unaudited) $ VAR % VAR Salaries and wages $ $
